DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 4, reference character 400 is not referenced in the specification.  Applicant may choose to delete this reference character in the drawings in lieu of adding to the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0066], line 3, “components (i.e. 301, 303, 305, 307, 309, 311, 313, 339)” should read “components (i.e. 301, 303, 305, 307, 309, 311, 313)”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US-20190184997-A1) in view of Gintz (US-20190026962-A1).

Regarding claim 1, Zheng teaches a method and system for switching of operating modes with a driving mode switching unit configured to switch the mode of operation of a vehicle between an autonomous mode and a human-driver mode based on real-time data and other criteria (see Zheng, Abstract, figure 1, paragraphs 8-11, and 41-42, regarding Driving Mode Switching Unit 130).
Gintz teaches a system and method for real-time wireless ECU monitoring, whereby the ECU may be integrated and synchronized with an electronic logging device (ELD), which may be used together with the ECU to record driving time, for easier, more accurate hours of service (HOS) recording, RODS (driver’s records of duty), and determination of compliance, based on the vehicle data and motor authority (e.g., Federal Motor Carrier Safety Administration (FMCSA)) rules and regulations. (see Gintz, Abstract, figure 32, paragraphs 6, 69, 211, 412, 415, 431 and 434). 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Zheng and Gintz, because Zheng teaches the advantages of determination from real-time data whether a driving mode switching actuation is allowed based on satisfying certain (risk/safety) criteria and Gintz teaches the advantages of real-time regulatory compliance for commercial vehicle operations, and therefore, as combined, Zheng and Gintz is an improvement because it provides further assurance that both a driver and the autonomous vehicle are conforming to safe vehicle operations in either driving modes as dictated by the regulating agency, and any infraction would be denied and/or reported ensuring general public safety with regard to commercial vehicle operations, and therefore, as examples, enables an autonomous driving co-driver switch mode certification system comprising: a vehicle electronic logging device (ELD) connected to a vehicle on-board diagnostics (OBD) device, in-vehicle sensors, and an engine control unit (ECU), wherein the vehicle ELD contains a CPU, a memory unit, and input and output interfaces (see Gintz, figures 5A, 5B, 21, and 29, paragraphs 3, 6, 195, and 198, regarding “ECU monitors various sensors on the automobile”, “electronic logging device (ELD), which may be used together with the ECU to record driving time, for easier, more accurate hours of service (HOS) recording”, and CAN interface 2112 connected to the on-board diagnostics (OBD) port on the vehicle); a vehicle sensor readout-based tamperproof co-driver switch mode certification module inside or operatively connected to the vehicle ELD that determines authenticity, safety, and trustworthiness of a commercial vehicle and a vehicle driver to approve or reject the commercial vehicle's engagement into an autonomous driving co-driver switch mode (see Zheng, figures 1 and 2, paragraphs 8-11, 41-42, and 52-55, regarding Driving Mode Switching Unit 130 and Switch Risk Determiner 240 “receives the real-time intrinsic and extrinsic data, information pertaining to the current state of the driver, and the current mode in which the vehicle is operating”, whereby the switching criteria can be partially based on regulatory compliance, and see Gintz, figure 32, paragraphs 412, and 415,  regarding “logged vehicle data (ELD) is a set of the data that includes one or more of off duty time, sleeper berth time, driving time, on-duty not driving time, annotations, driver's location description and modifications, comments, commercial motor vehicle power unit number, mileage records, trailer number(s), shipping document number(s), driver hours of service (HOS) records, RODS, and combinations thereof” with “filtering each section of a message frame, such as with an XOR operation, a parity check, or a delta operation, to determine if each of the required sections includes (valid) data. If the filter indicates that each of the required sections includes data, then the logged data may represent a certified log”, whereby a certified log may be considered unaltered thru the filtering/validating steps, and therefore would have some level of trustworthiness and/or tamper proofed), wherein the vehicle sensor readout-based tamperproof co-driver switch mode certification module intelligently evaluates driver resting period regulatory compliance, autonomous driving eligibility at the commercial vehicle's current position, recent driving behaviors in human driving modes, and identity of the vehicle driver from in-vehicle sensor readout values, OBD data streams, and driver- specific electronic log information to generate a regulatory compliance certificate or a certification rejection, which is then transmitted to a commercial vehicle safety regulatory agency from the commercial vehicle (see Zheng, figure 10, paragraphs 46 and 82, regarding “current risk evaluator 230 receives as input, real-time vehicle data, real-time intrinsic and extrinsic data, sensor data, the driver profile 210, and the map/road configuration data 220. The map/road configuration data 220 provides information pertaining to a geographical location where the vehicle is currently located”, and “driver state analyzer 710 includes a sensor activator 1010, a plurality of in-situ sensors 1020, a driver detector 1030, a driver detection model 1040, a behavior feature detector 1050, a feature behavior model 1060, a driver health estimator 1070, a functional state estimator 1055, a mental state estimator 1080, and a current user state generator 1090”, whereby driver (biometric) sensors can also be used to verify the identity of the vehicle driver, and see Gintz, figure 32, paragraph 412, regarding “System 22000 generates an on-screen inspection (certification), based on the vehicle data and motor authority (e.g., Federal Motor Carrier Safety Administration (FMCSA)) rules and regulations, including alerts for logs that may not be fully compliant with the rules and regulations”, whereby system 22000 can “transfer the vehicle data to the motor authority client device or third party server 22020. An example is a motor authority server”, an example of a commercial vehicle safety regulatory agency); and an electronic log device (ELD) log entry and management module inside or operatively connected to the vehicle ELD, wherein the ELD log entry and management module generates the driver-specific electronic log information that contains a currently logged-in driver's on-duty, off-duty, and resting activities associated with the vehicle (see Gintz, figure 32, paragraphs 412, and 415,  regarding “logged vehicle data (ELD) is a set of the data that includes one or more of off duty time, sleeper berth time, driving time, on-duty not driving time, annotations, driver's location description and modifications, comments, commercial motor vehicle power unit number, mileage records, trailer number(s), shipping document number(s), driver hours of service (HOS) records, RODS, and combinations thereof”, whereby RODS is Records of Duty Status).

Regarding claim 2, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including further comprising a driver user interface module executed by the vehicle ELD or another electronic device to adjust user preferences and options for certificate generation and driving modes (see Gintz, figures 19A-19D, paragraph 174, regarding user interface 502 and the “Settings view 1902, displays one or more user interface elements that allow the user of the app to view and control various settings related to the app”, such as for example, user preferences and options).

Regarding claim 3, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including further comprising an autonomous driving hardware or software module installed in the commercial vehicle and operatively connected to the vehicle ELD, wherein the autonomous driving hardware or software module is configured to perform autonomous machine driving when the autonomous driving co-driver switch mode is approved by the commercial vehicle safety regulatory agency and engaged under a constant supervision of the vehicle driver (see Zheng, paragraph 80, regarding step 935 of “determining the respective risks in operating the vehicle in autonomous mode”, whereby risks may include real-time regulatory compliance monitoring to continue operating in autonomous mode while under constant supervision of the vehicle driver).

Regarding claim 4, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the vehicle on-board diagnostics (OBD) device is connected to the engine control unit (ECU) and the in-vehicle sensors to record, diagnose, and generate an engine on or off status, vehicle speed data, acceleration and deceleration data, ambient air temperature data, and OBD fault codes as an OBD data stream (see Gintz, paragraph 198, regarding CAN interface 2112 connected to the on-board diagnostics (OBD) port on the vehicle that facilitates an OBD data stream of OBD fault codes).

Regarding claim 5, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the vehicle sensor readout-based tamperproof co-driver switch mode certification module comprises a driver authentication and driving activity tracking module, an autonomous driving approved route database, an autonomous driving co-driver switch mode activation detection and approval module, and an OBD and vehicle sensor readout-verified regulatory compliance certification generator for the autonomous driving co-driver switch mode (see Zheng, figure 10, paragraphs 46 and 82, regarding “current risk evaluator 230 receives as input, real-time vehicle (tracking) data, real-time intrinsic and extrinsic data, sensor data, the driver profile 210, and the map/road configuration data 220. The map/road configuration data 220 provides information pertaining to a geographical location where the vehicle is currently located”, and “driver state analyzer 710 includes a sensor activator 1010, a plurality of in-situ sensors 1020, a driver detector 1030, a driver detection model 1040, a behavior feature detector 1050, a feature behavior model 1060, a driver health estimator 1070, a functional state estimator 1055, a mental state estimator 1080, and a current user state generator 1090”, whereby driver (biometric) sensors can also be used to authenticate the identity of the vehicle driver, and the map/road configuration data 220 may perform the function of a route database for autonomous driving approval).

Regarding claim 6, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 5, including wherein the vehicle sensor readout-based tamperproof co-driver switch mode certification module further comprises a tamperproof co-driver switch mode certification transmission module, a co-driver switch mode certification adjustment user interface, and a co-driver switch mode history database (see Gintz, figure 2, paragraph 46, regarding “driver profile 210 data includes information pertaining to a driving history of the driver”, an example of a co-driver switch mode history database).

Regarding claim 7, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 6, including wherein the vehicle sensor readout-based tamperproof co-driver switch mode certification module further comprises a driver-specific ELD log-in, log-out, and driver vehicle inspection report (DVIR) reporting module and a driver-specific OBD information management module for recording and categorizing a vehicle's speed, acceleration, mileage, engine activity per driver, and vehicle maintenance needs (see Gintz, paragraph 415, regarding “logged vehicle data is a set of the data that includes one or more of off duty time, sleeper berth time, driving time, on-duty not driving time, annotations, driver's location description and modifications, comments, commercial motor vehicle power unit number, mileage records, trailer number(s), shipping document number(s), driver hours of service (HOS) records, RODS, and combinations thereof”, and “the required sections include, but are not limited to, the calendar day for which vehicle data logs were created, a driver ID for the operator during creation of the ROD”, whereby a driver ID is used to identify/select driver-specific ELD data).

Regarding claim 8, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the in-vehicle sensors are at least one of lidars, radars, cameras, ultrasound, and global positioning system (GPS) location sensors (see Zheng, paragraph 40, regarding using “a variety of techniques (sensors) to detect their surroundings, such as radar, laser light, GPS, odometer and computer vision”).

Regarding claim 9, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including further comprising an ELD and OBD data transceiver connected to the vehicle ELD, wherein the ELD and OBD data transceiver is configured to transmit regulatory compliance certificates, certification rejection data, autonomous driving-related data, and ELD and OBD data to a commercial fleet-level autonomous driving performance assessment and self-driving vehicle profile management system for multiple commercial vehicles, a commercial fleet-level multiple vehicle ELD log and database management system, and the commercial vehicle safety regulatory agency (see Gintz, paragraph 211, and 412 regarding “a motor authority (for example, a commercial vehicle safety regulatory agency) server configured to receive ELD data such as RODS”, whereby “system 22000 (for example, a switch mode certification system) transfers (transmits) the vehicle data to a motor authority server”, such that, for example, the vehicle data database can be utilized by the public, such as a commercial fleet operator, to integrate into their fleet operations for assessment of driving performance and optimize fleet vehicle asset management).

Regarding claim 10, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the commercial vehicle safety regulatory agency includes a commercial vehicle co-driver switch mode safety score calculation module executed on a computer server to derive a quantitative safety score for a particular commercial vehicle and a driver of the particular commercial vehicle when the autonomous driving co-driver switch mode is engaged for driver-supervised autonomous driving on a route electronically approved in real time by the commercial vehicle safety regulatory agency (see Gintz, paragraph 46, regarding “driver profile 210 data includes information pertaining to a driving history of the driver. Such information may include, for instance, a number of violations the driver has been involved in a predetermined time-period, a model of the vehicle the driver is operating, characteristics of the driver such as, whether the driver is handicapped, whether the driver is short-sighted, whether the driver is required by law to wear devices (e.g., prescription glasses) which aid the driver in operating the vehicle, weather conditions in which driver is preferably recommended not to operate the vehicle, etc.”, and along with an associated ELD data, a quantitative safety score (ranking) may be determined).

Regarding claim 11, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the commercial vehicle safety regulatory agency includes a tamperproof co- driver switch mode certification verification and enforcement module, which is configured to approve, reject, or revoke the regulatory compliance certificate based on additional real-time regulatory compliance criteria set by the commercial vehicle safety regulatory agency (see Gintz, figure 32, paragraph 412, regarding “System 22000 generates an on-screen inspection (certification), based on the vehicle data and motor authority (e.g., Federal Motor Carrier Safety Administration (FMCSA)) rules and regulations, including alerts for logs that may not be fully compliant with the rules and regulations”, whereby system 22000 can “transfer the vehicle data to the motor authority (a commercial vehicle safety regulatory agency) server, to perform, for example, certification verification and/or enforcement based on additional real-time regulatory compliance criteria (from real-time vehicle data).

Regarding claim 12, combined Zheng and Gintz teaches the autonomous driving co-driver switch mode certification system of claim 1, including wherein the certification rejection by the vehicle sensor readout-based tamperproof co-driver switch mode certification module blocks or cancels activation of the autonomous driving co-driver switch mode, which in turn disables autonomous machine driving in the commercial vehicle (see Zheng, paragraph 80, regarding step 935 of “determining the respective risks in operating the vehicle in autonomous mode”, whereby risks may include real-time (certification) regulatory compliance monitoring to continue operating in autonomous mode while under constant supervision of the vehicle driver, such that, for example, when non-compliant (certification rejection) the system (module) disables autonomous machine driving in a commercial vehicle).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

May 19, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661